Citation Nr: 0807060	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.

2. Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability.

3. Entitlement to an increased rating for a service-connected 
thoracic spine disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2003 and August 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for 
disabilities of the low back and neck in an unappealed 
September 1995 rating decision. He attempted to reopen his 
service-connection claim for a low back disability in 
November 1997; his request was denied by the RO in a June 
1998 rating decision.  He did not appeal.

In July 2003, the RO received the veteran's request to reopen 
his previously denied service connection claims for 
disabilities of the neck and low back.  The September 2003 
rating decision declined to reopen the claims on the grounds 
that new and material evidence had not been submitted.  A 
subsequent statement of the case (SOC) and supplemental 
statement of the case (SSOC) denied the claims on the merits, 
without reference to the prior final denials of service 
connection.

The RO granted service connection for degenerative changes of 
the thoracic spine in an August 2004 rating decision.  A 20 
percent disability rating was assigned.  The veteran 
subsequently perfected an appeal as to the assigned rating.

This matter was previously before the Board in May 2006.  At 
that time, the Board denied each of the veteran's three 
claims.  The veteran appealed the Board's May 2005 decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a July 2007 Order, based upon a Joint Motion 
for Remand, the Court vacated the Board's May 2006 decision 
and remanded the case to the Board for readjudication 
consistent with the Joint Motion.    

Remanded issue

The issue of entitlement to an increased initial evaluation 
in excess of 20 percent for the service-connected thoracic 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In an August 2007 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of a 
right knee disability.   To the Board's knowledge, the 
veteran has not disagreed with that decision, and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

As directed by the Court in the Joint Motion for Remand, the 
Board has considered whether or not the veteran has made a 
claim for entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  Once a veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see also VAOPGCPREC 12- 2001 (July 6, 2001).  

The Board believes that the veteran's increased rating claim 
for his thoracic spine disability coupled with a Social 
Security Administration disability determination showing that 
the veteran has been found to be disabled meets this 
criteria. 
The matter of the veteran's entitlement to TDIU is referred 
to the agency of original jurisdiction for appropriate 
action.  


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision declined to 
reopen the veteran's previously-denied service-connection 
claim for a lumbar spine disability (claimed as a low back 
disability).

2.  The evidence associated with the claims file subsequent 
to the June 1998 rating decision does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a lumbar spine disability.

3.  An unappealed September 1995 rating decision denied the 
veteran service connection for a cervical spine disability 
(claimed as a neck condition).

4.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a cervical spine disability.

5.  The veteran's Social Security Administration (SSA) 
disability records, while new, are not material evidence.  
The SSA records pertain only to the existence of current 
lumbar and cervical spine disabilities.  The element of 
current disability was clearly established at the time of the 
prior final denial.  The SSA records so not address the 
crucial element of medial nexus.  As such, the records do not 
raise a reasonable possibility of substantiating the 
veteran's claims.  




CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the veteran's claim of entitlement to service connection for 
a lumbar spine disability is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2007).

2.  The September 1995 rating decision is final.  New and 
material evidence has not been received following this 
decision, and the veteran's claim of entitlement to service 
connection for a cervical spine disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his previously-denied service-
connection claims for cervical and lumbar spine disabilities.  
[He also seeks an increase in the disability rating currently 
assigned his service-connected thoracic spine disability.  
The increased rating claim will be discussed in the remand 
section below.]  

With regard to the veteran's lumbar and cervical spine 
claims, in September 1995 the RO denied service connection 
for disabilities of the lumbar and cervical spine. Moreover, 
in June 1998, the RO declined to reopen the previously-denied 
service-connection claim for a lumbar spine disability.  The 
RO, however, denied the veteran service connection for 
cervical and lumbar spine disabilities on the merits in the 
August 2004 SOC and April 2005 SSOC, notwithstanding the 
previous final denials.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The proper issues on appeal, therefore, are 
those listed on the first page of this decision, which 
include whether new and material evidence has been received 
which is sufficient to reopen both previously-denied service-
connection claims.

The Joint Motion for Remand

As was described in the Introduction, this case was remanded 
by the Court in July 2007.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of the matters of the veteran's request to 
reopen his previously denied claims of entitlement to service 
connection for a low back disability and service connection 
for a cervical spine disability have been undertaken with 
that obligation in mind.

In the July 2007 Joint Motion, the Board was directed to 
consider whether or not the veteran's Social Security 
Administration (SSA) disability determination records 
constituted new and material evidence.  A specific discussion 
of those records will be included in the Board's analysis 
below.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to notice, the Board observes that its May 2006 
decision contained detailed discussion as to why the VCAA had 
been complied with (see the Board's May 12, 2006 decision, 
pages 5-11).  That discussion is incorporated by reference 
herein.  The July 2007 joint motion for remand, as adopted by 
the Court, did not mention any alleged VCAA deficiencies 
[either as to adequacy of VCAA notice furnished by the RO or 
as to the Board's discussion of the adequacy of such notice 
in its May 2006 decision].  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]. 

The Board again finds that the veteran has received 
appropriate notice regarding the request to reopen the 
previously denied claim of entitlement to service connection 
for lumbar spine and cervical spine disabilities, to include 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board's previous discussion of this matter will not be 
repeated. 

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.   Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)]. Because the veteran filed his current 
claim to reopen in July 2003, the current version of the 
regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

  
1. Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability.

Factual background

As was discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim after the last 
final denial.  In this case, the last final denial is the 
unappealed June 1998 rating decision.

The "old" evidence

At the time of the June 1998 rating decision, the evidence of 
record included the veteran's service medical records, 
excerpts from the veteran's employment records, and the 
report of an August 1995 VA examination.

Service medical records note that the veteran experienced 
sharp low back pain while shoveling coal into a dump truck in 
August 1979.  A diagnosis of muscle strain was rendered.  The 
veteran was again treated for back pain in service on several 
occasions in 1984, which yielded diagnoses of muscle strain 
and myofascial pain.  No complaint or treatment of a back 
disability is noted in subsequent service medical records.

Service medical records also reveal that the veteran was 
involved in a motor vehicle accident in October 1985.  He 
failed to mention any back pain following the accident, and 
contemporaneous treatment records note only the veteran's 
complaints of hand lacerations.

There are no pertinent records for many years after service.  
A VA examination conducted in August 1995 revealed 
degenerative disc disease in the lumbosacral spine with 
neuropathy to the left lower extremity.

In the September 1995 rating decision, service connection was 
denied for the lumbar spine disability because:

"The evidence does not show that the current condition 
of the spine is related to [the veteran's] period of 
active service.  Service connection is denied for a low 
back condition as the evidence fails to show chronic low 
back disability being incurred or aggravated by active 
service and existing since that time."

The veteran did not appeal that decision.

The June 1998 rating decision

In November 1997, the veteran requested that his claim of 
entitlement to service connection for a low back disability 
be reopened.  He subsequently submitted a December 1997 VA 
radiology report which did not refer to the lumbar spine, as 
well as a January 1998 statement in support of his claim in 
which he in essence indicated that he had injured his back 
during service and that his current low back disability was 
related to such injuries.  The veteran specifically stated 
that the October 1985 motor vehicle accident was "serious" 
and caused his back condition.

In June 1998, the RO refused to reopen the veteran's 
previously-denied service-connection claim for a lumbar spine 
disability.  The RO essentially determined that, although the 
record revealed sporadic complaints of low back pain and 
muscle strain in service and a post-service diagnosis of 
degenerative disc disease in the lumbosacral spine, the 
record did not include evidence showing a medical nexus 
between the two.  

The veteran was notified of that decision by letter from the 
RO dated June 10, 1998.  He did not appeal.



The additionally-submitted evidence

The evidence added to the record since the June 1998 rating 
decision consists of VA treatment records and VA examination 
reports dated in August 2003 and July 2004 and the veteran's 
SSA records.  This evidence will be analyzed below.

Analysis

In essence, the June 1998 rating decision denied the 
veteran's claim because the third Hickson element, medical 
nexus between the claimed in-service disease or injury and 
the current disability, was lacking.

The unappealed June 1998 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  As explained 
above, the veteran's service-connection claim for a lumbar 
spine disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
received (i.e., after June 1998) evidence raises a reasonable 
possibility of substantiating the claim, namely whether the 
veteran's degenerative joint disease of the lumbar spine is 
related to his military service.

For reasons expressed immediately below, the Board finds that 
although the additionally-submitted evidence may be 
considered new, in that it was not of record at the time of 
the June 1998 rating decision, it is not material under 38 
C.F.R. 
§ 3.156 (2007).

VA treatment records which have been added to the record 
since the June 1998 rating decision chronicle the veteran's 
ongoing treatment for degenerative joint disease of the 
lumbosacral spine and note that a hemilamenectomy and 
discectomy was performed in July 2003 to treat a ruptured 
disc at the L5-S1 level.  These records serve to re-establish 
a fact which was known in June 1998 and which was not in 
dispute, namely that the veteran has a current lumbar spine 
disability.  The recently-submitted VA treatment records do 
not, however, contain any statement or other indication which 
would serve to relate the veteran's current lumbar spine 
degenerative disc disease to his period of military service.  
As such, these records are not material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].  Therefore, the 
additional VA treatment records do not raise the possibility 
of substantiating the claim.

Like the additionally-submitted VA treatment records, the 
August 2003 VA examination report merely outlines the 
severity of the veteran's spinal disability.  It contains 
nothing which would indicate that the veteran's lumbar spine 
disability was incurred in service, and contains no statement 
that would serve to etiologically relate the currently-
diagnosed lumbar spine degenerative disc disease to the 
veteran's period of service.  Because the August 2003 VA 
examination report merely documents continued diagnosis and 
treatment of the veteran's low back disability, without 
addressing the crucial matter of medical nexus, it too does 
not constitute new and material evidence.

The July 2004 VA examiner specifically opined that there was 
no causal relationship between the veteran's current lumbar 
spine disability and his military service.  The examiner's 
conclusion is manifestly unfavorable to the veteran's claim 
and is therefore not material.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to the 
veteran is not new and material].

The veteran has also submitted various statements alleging 
that his lumbar spine disability is related to his service.  
Such statements are reiterative of similar contentions he 
raised in the past, and are therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

It is well established, moreover, that as a layperson without 
medical training, the veteran is not competent to render an 
opinion as to medical matters, such as the etiology of his 
lumbar spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Furthermore, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 
38 U.S.C. 5108."

Finally, there are the veteran's SSA records.  As was 
discussed above, such record were the focus of the Joint 
Motion for Remand.  

The SSA records merely refer to the previously established 
matter of current disability.  Therefore, the SSA records are 
not new and material.  See Cornele and Mintz, supra.  

According to the veteran's application for benefits and a 
July 2004 letter from the attorney representing the veteran 
in this matter, all applicable treatment records were from 
VA.  As such, the medical records considered by SSA are the 
same records considered by the RO and the Board.  The 
veteran's ongoing VA treatment records document only current 
disability.  

Crucially, there is no finding contained within the SSA 
determination which deals with the matter of onset of the 
veteran's lumbar spine condition or its relationship, if any, 
to events in service.  Accordingly, the SSA records cannot be 
considered to be new and material evidence.  

The Board adds that the Joint Motion for Remand in no way 
insinuated that the SSA records served to reopen the 
veteran's claim.  Indeed, the Joint Motion merely stated:  
"The SSA records indicated that [the veteran] was disabled 
by a back condition."  See the July 2007 Joint Motion for 
Remand, page 3.  The existence of a back disability was not 
in dispute.  As alluded to above, the Joint Motion merely 
instructed the Board to discuss the SSA records.

In short, the evidence submitted after June 1998 continues to 
show a current diagnosis of degenerative disc disease of the 
lumbar spine; however, Hickson element (1) had previously 
been satisfied, and that element was not in dispute.  Neither 
is element (2), an in-service injury.  The additional 
evidence which has been added to the record, including the 
SSA records, still does not show or even suggest a nexus 
between the veteran's military service and the current 
diagnosis of degenerative disc disease of the lumbar spine.  
As explained above, this element was lacking at the time of 
the June 1998 decision.  The additionally-received evidence 
does not address this missing element, and thus does not 
raise the possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2007); see also Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a lumbar spine 
disability is unsuccessful.  The recently-submitted evidence 
is not new and material, the claim of service connection for 
a lumbar spine disability is not reopened, and the benefit 
sought on appeal remains denied.

2. Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability.

The veteran also seeks to reopen his previously-denied 
service-connection claim for a cervical spine disability.  
With respect to the issue of service connection for a 
cervical spine disability, the last final denial is the 
unappealed September 1995 rating decision.

The "old" evidence

Service medical records note the veteran's complaints of neck 
pain and stiffness in February 1979, which was diagnosed as 
myositis.  The veteran again complained of neck pain and 
limitation of head flexion and extension in February 1984.  A 
diagnosis of trapezius muscle strain was rendered.  No 
further reference to the cervical spine or neck is found in 
the veteran's service medical records.

Post-service employment records reveal that the veteran was 
treated for sharp pain in the upper back and neck radiating 
into the left upper extremity in August 1998 after stepping 
off of a fork lift.  Chiropractic treatment followed for 
several years thereafter.

A VA examination conducted in August 1995 revealed 
degenerative disc disease of the cervical spine with 
neuropathy to the left upper extremity.

The September 1995 rating decision

In September 1995, the RO denied the veteran service 
connection for a cervical spine disability.  The RO 
essentially determined that although the record revealed a 
recent diagnosis of degenerative disc disease in the cervical 
spine as well as with sporadic complaints of neck pain in 
service, the record did not include evidence showing a 
medical nexus between the two.

The veteran was notified of that decision by letter from the 
RO dated September 18, 1995.  He did not appeal.

The additionally-submitted evidence

The evidence added to the record since the June 1998 rating 
decision consists of VA treatment records, VA examination 
reports dated in August 2003 and July 2004 and the SSA 
records. This evidence will be analyzed below.

Analysis

In essence, the September 1995 rating decision denied the 
veteran's claim because the third Hickson element, medical 
nexus between the claimed in-service disease or injury and 
the current disability, was lacking.

VA treatment records which have been added to the record 
since the unappealed September 1995 rating decision chronicle 
the veteran's ongoing treatment for degenerative joint 
disease of the cervical spine.  The existence of a cervical 
spine disability was known in September 1995 and was not in 
dispute.  The additionally received VA treatment records do 
not contain any statement or other indication which would 
serve to relate the veteran's current cervical spine 
degenerative disc disease to his period of military service.  
As such, these records are not material.  See Cornele and 
Mintz, both supra.  Therefore, the additional VA treatment 
records do not raise the possibility of substantiating the 
claim.

Like the additionally-submitted VA treatment records, the 
August 2003 VA examination report merely outlines the 
severity of the veteran's cervical spine disability.  It 
contains nothing which would indicate that the veteran's 
cervical spine disability was incurred in service, and 
contains no statement that would serve to etiologically 
relate the currently-diagnosed cervical spine degenerative 
disc disease to the veteran's period of service. Because the 
August 2003 VA examination report merely documents continued 
diagnosis and treatment of the veteran's cervical spine 
disability, without addressing the crucial matter of medical 
nexus, it does not constitute new and material evidence.

The July 2004 VA examiner specifically noted that there was 
no causal relationship between the veteran's current cervical 
spine disability and his military service.  Instead, the 
examiner pointed to the documented post-service cervical 
spine injury as the likely precipitating factor leading to 
the veteran's current spinal disability. The examiner's 
conclusion is manifestly unfavorable to the veteran's claim 
and is therefore not material.  See Villalobos supra.

The veteran has also submitted various statements alleging 
that his cervical spine disability is related to his military 
service.  As with the first issue on appeal, such lay 
statements merely repeat previously-advanced contentions and 
additionally are not competent or probative.  See Reid and 
Routen, both supra.

Finally, with respect to the SSA records, as with the first 
issue on appeal these records merely refer to the previously 
established element of current disability.  
The SSA determination was made based solely on VA treatment 
records.  As summarized above, those records are not new and 
material.  Moreover, the disability determination contained 
no finding concerning a relationship, if any, between the 
veteran's cervical spine disability and his military service.  
Accordingly, as the SSA records did not refer to the crucial 
element of medical nexus and serve only to reinforce the 
established finding of current disability, those records are 
not new and material evidence.  See Mintz and Cornele, both 
supra.  

Thus, the evidence which has been added to the record still 
does not show or suggest a nexus between military service and 
the veteran's current diagnosis of degenerative disc disease 
of the cervical spine.  The additionally- received evidence 
thus does not raise the possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2007).

In short, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a cervical spine 
disability is unsuccessful.  The recently-submitted evidence 
is not new and material, the claim of service connection for 
a cervical spine disability is not reopened, and the benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his service 
connection claims for lumbar and cervical spine disabilities 
in the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claims.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).


ORDER

The request to reopen a previously denied claim of 
entitlement to service connection for a lumbar spine 
disability is denied.

The request to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability is denied.


REMAND

3.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated as 
20 percent disabling.

In the Joint Motion for Remand, it was noted that the 
evidence of record included the veteran's statement that he 
was unable to work due to his service-connected back 
disability.  The Joint Motion directed that the Board issue a 
decision which would provide discussion considering the 
degree of impact on the veteran's work attributable to his 
service-connected thoracic spine condition and further to 
refer the matter for extraschedular consideration if the 
Board was unable to provide enhanced reasons and bases 
explaining why a marked interference in employment was not 
shown such that referral would be unnecessary.

However, neither the regulation or the Court's precedential 
case law provide any specific indication of how the term 
"marked interference with employment" should be defined.  
The Joint Motion did not undertake to define it 

Guidance provided to the Board by VA and the Court as to what 
is meant by "marked interference with employment" is 
minimal.  "Marked interference with employment" appears to 
be interference with employment in some undefined manner over 
and above that which is contemplated in the schedular 
criteria [which involve "the average impairment in earning 
capacity in civil occupations resulting from disability"].  
See 38 C.F.R. § 3.321 (2007); see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  It is therefore abundantly clear that the Board 
is unable at this time to provide the enhanced reasons and 
bases contemplated by the Court, since it does not have a 
definition of "marked interference with employment".  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

The evidence of record addressing the veteran's unemployment 
is comprised of the veteran's Social Security Administration 
records.  However, those records pertain to the impact of all 
of the veteran's disabilities not merely the impact of the 
thoracic spine disability on employment.  Therefore, the 
evidence of record is not sufficient to allow the Board to 
make a determination without the benefit of referral for an 
extraschedular evaluation.  

Accordingly, the Board has determined that this issue should 
be referred for extraschedular consideration so that the 
matter of "marked interference with employment" may be 
fully addressed, in line with the direction contained in the 
July 2007 Joint Motion.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must refer the veteran's file for 
consideration by the Director, VA 
Compensation and Pension Service for 
consideration of the veteran's  
entitlement to an increased initial 
evaluation in excess of 20 percent for 
thoracic spine disability on an 
extraschedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  Any 
deliberations should be informed by the 
Joint Motion for Remand dated July 6, 
2007.  If an extraschedular rating is 
denied, a specific determination should be 
made as to whether there is "marked 
interference" with employment due to his 
disability and, further, a definition of 
"marked interference" as it was applied 
in this case must be provided.    

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
appropriate notification, and they should 
be given an appropriate opportunity to 
respond.
.  
The claims folder should then be returned to the Board, if 
otherwise in order.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


